                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          PINE BLUFF DIVISION

DANIEL HURLBUT                                                           PLAINTIFF
ADC #658898

v.                        CASE NO. 5:19-CV-00173 BSM

WENDY KELLEY, et al.                                                  DEFENDANTS

                                       ORDER

      After careful review of the record, United States Magistrate Judge Joe J. Volpe’s

recommended disposition [Doc. No. 39] is adopted, and this case is dismissed without

prejudice.

      IT IS SO ORDERED this 18th day of February 2020.


                                                ________________________________
                                                UNITED STATES DISTRICT JUDGE
